 


109 HR 85 IH: Gift Card Protection Act
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 85 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Frelinghuysen introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To direct the Federal Trade Commission to issue rules which prohibit expiration dates and fees on gift certificates. 
 
 
1.Short TitleThis Act may be cited as the Gift Card Protection Act.  
2.Prohibition on expiration dates and fees for gift certificates 
(a)ProhibitionNot later than 180 days after the date of enactment of this Act, the Federal Trade Commission shall promulgate a rule under section 18(a) of the Federal Trade Commission Act (15 U.S.C. 57a(a)) providing that it shall be an unfair or deceptive act or practice under section 5 of such Act (15 U.S.C. 45) for any gift certificate issued by any person after the effective date of such rule to include or bear an expiration date, or for any person to deduct any service charges or dormancy fees from a gift certificate issued after the effective date of such rule. 
(b)Effective date of ruleThe rule required by subsection (a) shall take effect 90 days after such rule is promulgated pursuant to such subsection. 
(c)LimitationNothing in this Act or in the rule to be promulgated pursuant to this section shall be construed to prohibit an authorized State official from proceeding in State court on the basis of an alleged violation of any civil or criminal statute of such State.  
3.Definition of gift certificateThe term gift certificate shall mean a writing identified as a gift certificate purchased by a buyer for use by a person other than the buyer, or at a later date, not redeemable for cash and usable in its face amount for goods or services provided by the seller. Such term shall include an electronic card with a stored dollar value, a merchandise credit, or any other medium that evidences that the issuer has received payment for the full face value for the future purchase or delivery of goods or services. 
 
